Carley, Judge.
In Garland v. State, 171 Ga. App. 519 (320 SE2d 548) (1984), relying upon Pedigo v. Celanese Corp., 205 Ga. 392 (54 SE2d 252) (1949), we affirmed the judgment of the trial court. On certiorari, the Supreme Court overruled Pedigo and reversed the judgment of this court. Garland v. State, 253 Ga. 789 (325 SE2d 131) (1985). The judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is reversed.

Judgment reversed.


Birdsong, P. J., and Beasley, J., concur.

William U. Norwood III, for appellee.